DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           VICTORIA HAYAT,
                               Appellant,

                                     v.

                      WINN DIXIE STORES, INC.,
                              Appellee.

                               No. 4D19-1998

                               [June 18, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Judge; L.T. Case No.
502016CA009320XXXMB.

   Sonia Roca of Lopez Roca, P.A., Miami, for appellant.

   Lissette Gonzalez of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.